DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 has been considered by the examiner.  The Examiner notes that no foreign patents or NPL were attached to the IDS.  

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a turbine engine airfoil preform comprising an airfoil and at least one removable support secured to the airfoil, the preform being wherein one of the faces of the airfoil forming a pressure side or a suction side includes a flat extending from said face, the flat being present over a portion of said face situated outside a first edge of the airfoil corresponding to the leading edge or to the trailing edge of the airfoil, the removable support being secured to the flat or both to the flat and to a portion of said face situated outside the first edge.  
The closest prior art is 2014/0271221 to Soucy and 2016/0243620 to Butcher as set forth in the First Action Interview Pilot Program Pre-Interview Communication mailed 05/20/2020 in application 15776641.  
The references do not teach or suggest wherein one of the faces of the airfoil forming a pressure side or a suction side includes a flat extending from said face, the flat being present over a portion of said face situated outside a first edge of the airfoil corresponding to the leading edge or to the trailing edge of the airfoil, the removable support being secured to the flat or both to the flat and to a portion of said face situated outside the first edge.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733